Citation Nr: 1447180	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling.

2.  Entitlement to a separate compensable rating for hypertension.

3.  Entitlement to an effective date prior to February 14, 2013, for an award of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

REMAND

The Veteran had active duty service from May 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012, September 2012, August 2013, and January 2014 decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.  The January 2012 RO decision assigned a 30 percent initial rating for PTSD, which was changed to 50 percent by a September 2012 decision.  The January 2014 RO decision assigned a February 14, 2013 effective date for TDIU.  By supplemental statements of the case issued in August 2013 and January 2014, entitlement to a compensable rating for hypertension separate from a rating for service-connected diabetes was denied.

In June 2013, the Board remanded the issue of a higher initial rating for PTSD and entitlement to a separate compensable rating for hypertension.  The remand directed the agency of original jurisdiction (AOJ) to obtain all VA treatment records since September 2012.  The updated VA treatment records are limited to a February 2013 psychiatric consultation, group therapy notes, and October and November 2013 PTSD inpatient treatment notes.  It appears pertinent records remain outstanding.  This is so because the available VA records refer to ongoing VA primary care.  A comprehensive report of the Veteran's VA outpatient treatment since September 2012 is needed.  In addition, the August 2013 VA PTSD examination report indicates that the Veteran has undergone PTSD treatment at the Norwich Vet Center and these records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all PTSD treatment records from the Norwich Vet Center.  Also obtain a comprehensive report of all VA treatment records beginning in September 2012.  The Veteran's help should be enlisted so as not to miss any location where he has sought care or evaluation for any service-connected disability, including PTSD and hypertension.

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  If any putative records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal. 

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded time for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

